241 Ga. 336 (1978)
247 S.E.2d 764
JOHNSON et al.
v.
BODKIN.
33511.
Supreme Court of Georgia.
Submitted April 21, 1978.
Decided May 17, 1978.
G. T. Crichton, for appellants.
Walter P. McCurdy, Sr., for appellee.
PER CURIAM.
The trial court erred in entertaining this action filed under Code § 85-407.1, to obtain a declaratory judgment that plaintiffs obtained title to the mineral rights on their property by seven years adverse possession. Nelson v. Bloodworth, 238 Ga. 264, 267 (232 SE2d 547) (1977).
Judgment reversed. All the Justices concur.